Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1, 3, and 5-19 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Schertiger (US 2009/0192479 A1).  

    PNG
    media_image1.png
    396
    323
    media_image1.png
    Greyscale
	As to independent claim 1, Schertiger discloses a drainable ostomy appliance (Abstract, Fig.1-5) including:  	first 3 and second 2 walls Fig.1-2 [0033],ll.2 connected to each other at or near their peripheries 4 [0033],ll.2-6, the first wall 3 having: a stoma-receiving opening 5 Fig.2 [0035]; 	a collecting cavity defined between the first 3 and second 2 walls (as cavity between sealed walls 3 and 2 Fig.2 [0033],ll.2-6); 	a connection member 6 connected to the first wall 3 for attaching the appliance to a user or for attaching the appliance to a flange for attaching the appliance to the user [0035],ll.3-6; 	an outlet 8 (discharge portion 8 as lower part of pouch with opening 9 Fig.1-2 [0031],ll.3) which extends away from the stoma-receiving opening 5 Fig.1 [0031], the outlet terminating at an opening 5 Fig.1-5 [0034];
 	a first stiffening member 22 (2nd plate member 22 Fig.1-2 [0039],ll.4-8) positioned immediately adjacent the opening 9 on a wall 3 (lower 3) of the outlet 8 Fig.1-2 that, when in use, faces the user, the first stiffening member 22 extending across the outlet 8 Fig.1-2 [0039],ll.11-12; and 	a second stiffening member 21 (1st plate member 21 Fig.1-2) positioned next to the first stiffening member 22 Fig.1-2, further away from the outlet 8 than the first stiffening member 22 Fig.1-2 and: on a different wall 2 as the first stiffening member 22 Fig.4, the second stiffening member 21 also extending across the outlet 8/9 Fig.1-2 [0046]-[0050].
 	However, as to independent claim 1, Schertiger fails to teach or fairly suggest the combination of . 	wherein the first and second stiffening members are provided on the same wall;
 	wherein the first and second stiffening members have first and second sides which extend across the outlet and the first side is positioned closer to the stoma-receiving opening than the second side; and 
 	wherein at least a portion of the thickness of the second stiffening member increases as it extends from the second side towards the first side.
  	
	As further presented on pages 6-10 of the 07/11/22 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the stiffening members of Schertiger to provide wherein the first and second stiffening members are provided on the same wall; wherein the first and second stiffening members have first and second sides which extend across the outlet and the first side is positioned closer to the stoma-receiving opening than the second side; and wherein at least a portion of the thickness of the second stiffening member increases as it extends from the second side towards the first side, where Schertiger teaches away from this combination, where Schertiger teaches that the 1st and 2nd stiffening members are provided on different walls; the first sides are farther away from the stoma opening; and a portion of the thickness of the 2nd stiffening member does not increase as it extends from the 2nd side to the 1st side.  One of skill would not have been motivated to modify the teachings of Schertiger to provide the above combination of elements and arrangement, where Schertiger fails to teach or fairly suggest providing these elements and arrangement, and do not provide any motivation to do so.  

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781